THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEENREGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE"ACT") OR APPLICABLE STATE SECURITIES
LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.



Original Issue Date: November ____, 2007

Initial Conversion Price (subject to adjustment herein): $0.80



CONVERTIBLE DEBENTURE

DUE OCTOBER 31, 2009



FOR VALUE RECEIVED, UNIVERSAL ENERGY CORP., a Delaware corporation (hereinafter
called the "Borrower" or "Company"), hereby promises to pay to the order of
________________., a ___________________ Company or its registered assigns (the
"Holder") the sum of ________ Million U.S. Dollars (U.S. $__________), on
October 31, 2009 (the "Maturity Date"), or such earlier date as this Debenture
is required or permitted to be repaid as provided hereunder, and to pay interest
to the Holder on the aggregate unconverted and then outstanding principal amount
of this Debenture in accordance with the provisions hereof. This Convertible
Debenture (including all Convertible Debentures issued in exchange, transfer or
replacement hereof, this "Debenture") is one of an issue of Convertible
Debentures issued pursuant to the Securities Purchase Agreement (as defined in
Section 1 below) on the Closing Date (collectively, the "Debentures" and such
other Convertible Debentures, the "Other Debentures").



Except as otherwise expressly provided herein, this Debenture may not be prepaid
by the Borrower. All payments due hereunder (to the extent not converted into
Common Stock, par value $0.0001 per share, of the Borrower (the "Common Stock")
in accordance with the terms hereof) shall be made in lawful money of the United
States of America provided that, to the extent that any accrued Interest has not
been paid when due, at the option of the Holder, in whole or in part, such
accrued and unpaid Interest may, upon written notice to the Borrower, be added
to the principal amount of this Debenture, in which event Interest shall accrue
thereon in accordance with the terms of this Debenture and such additional
principal amount shall be convertible into Common Stock in accordance with the
terms of this Debenture. All payments shall be made at the address of the Holder
as set forth in the Securities Purchase Agreement (as defined in Section 1
below) or at such address as the Holder shall hereafter give to the Borrower by
written notice made in accordance with the provisions of this Debenture.
Whenever any amount expressed to be due by the terms of this Debenture is due on
any day which is not a Business Day (as defined below), the same shall instead
be due on the next succeeding day which is a Business Day.



This Debenture is subject to the following additional provisions:



Section 1. Certain Definitions.

Capitalized terms used and not otherwise defined herein that are defined in that
certain Securities Purchase Agreement, of date even herewith, pursuant to which
the Debenture was originally issued (the "Securities Purchase Agreement" or the
"Purchase Agreement"), shall have the meanings given such terms in the
Securities Purchase Agreement. For the purposes hereof, the following terms
shall have the following meanings:



"1933 Act"

means the Securities Act of 1933, as amended, and the rules and regulations
promulgated hereunder.



"1934 Act"

means the Securities Exchange Act of 1934, as amended.



"Bankruptcy Event"

means any of the following events: (a) the Company or any Significant Subsidiary
(as such term is defined in Rule 1-02(w) of Regulation S-X) thereof commences a
case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company or any Significant
Subsidiary thereof; (b) there is commenced against the Company or any
Significant Subsidiary thereof any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Company or any Significant Subsidiary
thereof is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Significant Subsidiary thereof suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within 60 calendar days after such appointment; (e) the Company or any
Significant Subsidiary thereof makes a general assignment for the benefit of
creditors; (f) the Company or any Significant Subsidiary thereof calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (g) the Company or any Significant Subsidiary
thereof, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.



"Business Day"

shall mean any day other than a Saturday, Sunday or a day on which commercial
banks in the City of New York, New York are authorized or required by law or
executive order to remain closed.



"Buyer(s)"

shall have the meaning ascribed to it in the Securities Purchase Agreement.



"Closing Date"

means the Trading Day when (i) all of the Holder's Transaction Documents have
been executed and delivered by the applicable parties thereto, (ii) all
conditions precedent to (a) each Holder's obligations to pay the Subscription
Amount and (b) the Company's obligations to deliver the Securities have been
satisfied or waived, and (iii) Holder shall have delivered the purchase price
for the Debenture to the Company in accordance with the Securities Purchase
Agreement.





"Closing Bid Price,"

as of any date, means the last bid price of the Common Stock on the Principal
Market as reported by Bloomberg or, if the principal market is not the principal
trading market for such security, the last bid price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, Inc., or if no last bid price of such security
is available on the Principal Market for such security or in any of the
foregoing manners, the average of the bid prices of any market makers for such
security that are listed in the "pink sheets" by the National Quotation Bureau,
Inc. If the Closing Bid Price cannot be calculated for such security on such
date in the manner provided above, the Closing Bid Price shall be the fair
market value as mutually determined by the Company and the Holder.





"Closing Price,"

as of any date, means the last sale price of the Common Stock on the Principal
Market as reported by Bloomberg or, if the principal market is not the principal
trading market for such security, the last sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, Inc., or if no last sale price of such security
is available on the Principal Market for such security or in any of the
foregoing manners, the average of the bid prices of any market makers for such
security that are listed in the "pink sheets" by the National Quotation Bureau,
Inc. If the Closing Price cannot be calculated for such security on such date in
the manner provided above, the Closing Price shall be the fair market value as
mutually determined by the Company and the Holder.





"Commission"

means the Securities and Exchange Commission.





"Common Stock Equivalents"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Conversion Amount"

shall have the meaning set forth in Section 3(a)(iv) below.





"Convertible Securities"

means any stock or securities (other than Options) directly or indirectly
convertible into or exercisable or exchangeable for Common Stock.





"Debentures"

shall be deemed to refer to this Debenture, as originally executed, or if later
amended or supplemented, then as so amended or supplemented, all other
convertible debentures issued pursuant to the Securities Purchase Agreement and
all convertible debentures issued in replacement hereof or thereof or otherwise
with respect hereto or thereto.





"Default Conversion Sum"

shall have the meaning set forth in Section 11(a) below.





"Effective Date"

shall mean the date that the initial Registration Statement that the Company is
required to file pursuant to the Registration Rights Agreement has been declared
effective by the Securities and Exchange Commission.





"Eligible Market"

shall have the meaning ascribed to it in the Securities Purchase Agreement by
and between the Company and the Holder.





"Equity Payment Conditions"

shall mean, during each Trading Day of the period in question, (i) the Company
shall have duly honored all Conversions scheduled to occur or occurring by
virtue of one or more Notices of Conversion, if any, (ii) all Required Cash
Payments (as defined in Section 10(a) below) shall have been paid; (iii) no (A)
Events of Default or (B) event that with the passage of time or giving of notice
would constitute an Event of Default, have occurred that have not been cured,
(iv) there is an effective Registration Statement pursuant to which the Holder
is permitted to utilize the prospectus thereunder to resell all of the
Conversion Shares, Warrant Shares and other shares issued or issuable pursuant
to the Transaction Documents (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future or such
shares may be resold, without restriction, pursuant to Rule 144(k)), (v) the
Common Stock is trading on an Eligible Market and all of the shares issuable
pursuant to the Transaction Documents are listed for trading on an Eligible
Market (and the Company believes, in good faith, that trading of the Common
Stock on a Principal Market will continue uninterrupted for the foreseeable
future), (vi) such issuance would be permitted in full without violating Section
3(a)(ii) hereof or the rules or regulations of the Eligible Market on which such
shares are listed or quoted, (vii) there is a sufficient number of authorized
but unissued and otherwise unreserved shares of Common Stock for the issuance of
all of the shares issuable pursuant to the Transaction Documents, (viii) the
Company shall not have been a party to a Major Transaction and there shall not
have occurred the public announcement of a pending, proposed or intended Major
Transaction which has not been abandoned, terminated or consummated, (ix) all of
the shares issued or issuable pursuant to the transaction proposed would not
violate the Beneficial Ownership Limitation, and (x) the average daily trading
dollar volume of the Common Stock for each three consecutive Trading Day
throughout such period exceeds $100,000.





"Filing Deadline"

shall have the meaning ascribed to it in the Registration Rights Agreement.





"Holders"

shall mean the Holder, and the holders of Other Debentures issued pursuant to
the Securities Purchase Agreement.





"Indebtedness"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Indebtedness Lock-Up Exceptions"

means (a) Indebtedness evidenced by the Debentures or issuances to the Holders
as contemplated by the Transaction Documents; (b) the Indebtedness existing on
the Original Issue Date as set forth on Schedule 3.1(mm) attached to the
Securities Purchase Agreement, provided that the principal amount thereof is not
increased or the terms thereof are not otherwise amended or modified after the
Closing Date; and (c) Indebtedness to trade creditors incurred in the ordinary
course of business. For purposes of clarification, it is expressly agreed and
understood that the classification of Indebtedness as an "Indebtedness Lock-Up
Exception" does not cause such Indebtedness to be exempted from the Subsequent
Issuance Adjustments (as defined in Section 6(a) below and as defined in the
Warrants), the prohibition against the issuance of Variable Equity Securities
(as defined in Section 4(e)(ii) of the Securities Purchase Agreement), the
Buyer's Rights of Participation (as defined in Section 4(e)(iii) of the
Securities Purchase Agreement) or from any other provisions of the Transaction
Documents, except that the Indebtedness Lock-Up Exceptions do constitute an
exception to the Indebtedness Negative Covenant specified in Section 9(d)
hereof.





"Interest"

shall heave the meaning set forth in Section 2 below.





"Interest Share Conversion Price"

shall mean 80% of the average of the three (3) lowest Closing Bid Prices of the
Common Stock over the twenty (20) Trading Day period ending on the Trading Day
immediately preceding the applicable Interest Payment Date.





"Issuable Shares"

shall heave the meaning set forth in Section 3(a)(iii) below.





"Market Price,"

as of any date, means the Volume Weighted Average Price (as defined herein) of
the Common Stock during the five (5) consecutive Trading Day period immediately
preceding the date in question.





"Mandatory Redemption Premium"

shall mean 125%.





"Maximum Monthly Share Amount"

means 20% of the aggregate dollar trading volume (as reported on Bloomberg) of
the Common Stock on the Principal Market over the twenty (20) consecutive
Trading Day period immediately prior to the applicable Interest Payment Date or
Monthly Redemption Date, as applicable.





"Ongoing Share Reservation Requirement"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Options"

means any rights, warrants or options to subscribe for or purchase Common Stock
or Convertible Securities.





"Original Issue Date"

shall mean the date of the first issuance of any Debenture regardless of the
number of transfers of any particular Debenture.





"Parent Entity"

of a Person means an entity that, directly or indirectly, controls the
applicable Person and whose common stock or equivalent equity security is quoted
or listed on an Eligible Market, or, if there is more than one such Person or
Parent Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.





"Permitted Liens"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Person"

means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.





"Principal Market"

shall have the meaning ascribed to it in the Securities Purchase Agreement by
and between the Company and the Holder.





"Redemption"

shall mean any redemption of the Debenture hereunder, including but not limited
to a Redemption Upon Major Transaction, a Mandatory Redemption, and an Automatic
Redemption.





"Redemption Amount"

shall mean any amount that is payable to the Holder pursuant to a Redemption.





"Redemption Date"

shall mean the date of any Redemption of the Debenture hereunder.





"Registration Rights Agreement"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Registration Statement(s)"

shall have the meaning ascribed to it in the Registration Rights Agreement.





"Required Cash Payment"

shall have the meaning set forth in Section 10(a) below.





"Required Holders"

shall mean Holders holding at least two-thirds (2/3) of the then outstanding
principal amount of Debentures.





"Shares"

shall mean the shares of Common Stock issuable upon Conversion of the
Debentures.





"Subscription Amount"

shall mean, as to each Buyer, the amount to be paid for the Debenture purchased
pursuant to the Securities Purchase Agreement as specified in Section 10 of the
Securities Purchase Agreement, in United States Dollars and in immediately
available funds.





"Subsidiaries"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Trading Day"

shall mean any day on which the Common Sock is traded for any period on the
PRINCIPAL MARKET, or on the principal securities exchange or other securities
market on which the Common Stock is then being traded.





"Transaction Documents"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Variable Equity Securities"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





The "Volume Weighted Average Price" or "VWAP" for any security as of any date
means the volume weighted average sale price on the Principal Market, as
reported by, or as calculated based upon data reported by, Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by holders of a majority in interest of the Debentures and
the Company ("BLOOMBERG") or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
as reported by Bloomberg, or, if no last closing trade price is reported for
such security by Bloomberg, the average of the closing trade prices of any
market makers for such security that are listed in the "pink sheets" by the
National Quotation Bureau, Inc. If the Volume Weighted Average Price is to be
determined over a period of more than one Trading Day, then "Volume Weighted
Average Price" for the period shall mean the volume weighted average of the
daily Volume Weighted Average Prices, determined as set forth above, for each
Business Day during the period. If the volume weighted average price cannot be
calculated for such security on such date in the manner provided above, the
volume weighted average price shall be the fair market value as mutually
determined by the Company and the holders of a majority in interest of the
Debentures being converted for which the calculation of the volume weighted
average price is required in order to determine the Conversion Price of such
Debentures.



"Warrant"

shall have the meaning ascribed to it in the Securities Purchase Agreement.





"Warrant Shares"

shall have the meaning ascribed to it in the Warrant.





Section 2.

Interest. The Company shall pay interest ("Interest") to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture at
the rate of eight percent (8%) per annum (the "Interest Rate") from the Original
Issue Date (as defined herein) until the same becomes due and payable, whether
at maturity or upon acceleration or otherwise. Interest shall commence accruing
on the Original Issue Date, shall be computed on the basis of a 365-day year and
the actual number of days elapsed and shall be payable monthly (as further
described below), in cash or, to the extent not yet paid, at maturity or upon
acceleration in accordance with the terms hereof. Payments of Interest shall be
due and payable monthly, in arrears, on the first Business Day of each month
after the Original Issue Date, (in each case, if not a Business Day, then on the
next Business Day) occurring after the Original Issue Date, (ii) on each
Conversion Date (as defined in Section 3(d))(as to that principal amount then
being converted), (iii) on each Redemption Date, and (iv) on the Maturity Date
(as defined above) (each such date, an "Interest Payment Date"). Upon five (5)
Trading Days advance written notice to the Holder, provided that the Equity
Payment Conditions (as defined in Section 1 above) have been met on each of the
twenty (20) Trading Days immediately preceding the date of payment of Interest
Payment Shares (as defined below) and provided that Interest is paid timely, the
Company may pay the Interest payable on this Debenture with registered,
free-trading shares of Common Stock (as defined below)("Interest Payment
Shares") with an attributed value per share equal to the Interest Share
Conversion Price as determined on the Interest Payment Date that such Interest
is due to be paid hereunder (the "Interest Conversion Price"), or, if such
shares are paid late, as calculated on the date that such Interest Payment
Shares are delivered to the Holder, whichever is less. Notwithstanding the
above, the Company may not issue a number of shares of Common Stock in excess of
the Maximum Monthly Interest Share Amount toward the payment of Interest and
Monthly Redemptions (as defined in Section 7(b), as to all outstanding
Debentures, in the aggregate, during any rolling twenty (20) Trading Day period
(the "Share Payment Restriction").





Notwithstanding anything herein to the contrary herein, the Company shall not be
entitled to pay Interest in shares of Common Stock or pay any portion of a
Monthly Redemption in Common Stock if, and to the extent that, in the sole
determination of the Holder, the issuance of such shares of Common Stock would
cause the Beneficial Ownership Limitation of Section 3(a)(ii) to be exceeded. In
the event the Company provides notice of its intention to pay interest in shares
of Common Stock and because of the Beneficial Ownership Limitation it is unable
to issue such shares of Common Stock to the Holder, the Holder, upon the
Company's written request, must promptly provide documentation to the Company
demonstrating that the Beneficial Ownership Limitation would be exceeded by
payment of Interest in shares of Common Stock.





Section 3. Conversion.





(a) Conversion Right.



(i) Conversion Timing and Amount. Subject to the limitations on Conversion
contained herein, the record Holder of this Debenture shall have the right (a
"Conversion Right") from time to time, and at any time on or after the Original
Issue Date hereof to convert any of all of the Debentures (plus any accrued and
unpaid Interest, and other Required Cash Payments) into fully paid and
non-assessable shares of Common Stock, or any shares of capital stock or other
securities of the Company into which such Common Stock shall hereafter be
changed or reclassified, at the Conversion Price (as defined in Section 3(b)
below, subject to adjustment as provided herein) determined as provided herein
(a "Conversion"). The Conversion Rights set forth in this Section 3 shall remain
in full force and effect immediately from the Original Issue Date until the
Debenture is paid in full regardless of the occurrence of an Event of Default.

(ii) Limitation On Conversion. Notwithstanding the above, in no event shall the
Holder be entitled to convert any portion of this Debenture in excess of that
portion of this Debenture upon Conversion of which (nor shall the Company be
permitted to pay Interest in shares of Common Stock to the extent that) the sum
of (1) the number of shares of Common Stock beneficially owned by the Holder and
any applicable affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the
Debenture, the unexercised Warrants or the unexercised or unconverted portion of
any other security of the Company subject to a limitation on Conversion or
exercise analogous to the limitations contained herein)(the "Beneficially Owned
Shares") and (2) the number of shares of Common Stock issuable upon the
Conversion of the portion of the Debenture with respect to which the
determination of this proviso is being made or upon the payment of Interest in
shares of Common Stock with respect to which the determination of this proviso
is being made, would result in beneficial ownership by the Holder and its
affiliates of more than 4.99% (the "Maximum Percentage") of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock issuable upon conversion of this Debenture held by the
Holder (the "Beneficial Ownership Limitation"). For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined by
the Holder in accordance with Section 13(d) of the Exchange Act and Regulations
13D-G thereunder, except as otherwise provided in clause (1) of such proviso in
the immediately preceding sentence, and PROVIDED THAT the Beneficial Ownership
Limitation shall be conclusively satisfied if the applicable Notice of
Conversion includes a signed representation by the Holder, if requested by the
Company, that the issuance of the shares in such Notice of Conversion will not
violate the Beneficial Ownership Limitation, and the Company shall not be
entitled to require additional documentation of such satisfaction.



The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an "Offer"), in the event of a Forced
Conversion by the Company in accordance with Section 3(i) hereof, or in the
event that Default Shares are being issued to the Holder pursuant to Section 11
hereof, then the Maximum Percentage shall be automatically increased immediately
after such Offer to read "9.99%" each place that "4.99%" occurs in the first
paragraph of this Section 3(a)(ii) above. Notwithstanding the above, Holder
shall retain the option to either exercise or not exercise its option(s) to
acquire Common Stock pursuant to the terms hereof after an Offer. The Beneficial
Ownership Limitation provisions of this Section 3(a)(ii) may be waived by such
Holder, at the election of such Holder, upon not less than 61 days' prior notice
to the Company, to change the Maximum Percentage to any other percentage not
less than 4.99% and not in excess of 9.99% of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock upon conversion of this Debenture held by the Holder and the
provisions of this Section 3(a)(ii) shall continue to apply. Any such increase
or decrease to the Maximum Amount will apply only to the Holder and not to any
other holder of Debentures. Upon such a change by a Holder of the Beneficial
Ownership Limitation from such 4.99% limitation to such 9.99% limitation, the
Beneficial Ownership Limitation may not be further waived by such Holder,
provided that, if an Event of Default occurs, thereafter the Beneficial
Ownership Limitation provisions of this Section 3(a)(ii) may be waived by such
Holder, at the election of such Holder, upon not less than 61 days' prior notice
to the Company, to change the Maximum Percentage to any other percentage not
less than 4.99% (and not limited to 9.99%) of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock upon conversion of this Debenture held by the Holder and the
provisions of this Section 3(a)(ii) shall continue to apply. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3(ii) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.

(iii)    Maximum Exercise of Rights. In the event the Holder notifies the
Company that the exercise of the rights described in this Section 3 or the
issuance of Interim Conversion Shares (as defined in Section 3(e)(iii) hereof),
Payment Shares (as defined in the Securities Purchase Agreement) or other shares
of Common Stock issuable to the Holder under the terms of the Transaction
Documents (collectively, "Issuable Shares") would result in the issuance of an
amount of Common Stock that would exceed the maximum amount that may be issued
to a Holder calculated in the manner described in Section 3(a)(ii) of this
Agreement, then the issuance of such additional shares of Common Stock to such
Holder will be deferred in whole or in part until such time as such Holder is
able to beneficially own such Common Stock without exceeding the maximum amount
calculated in the manner described in Section 3(a)(ii) of this Agreement. The
determination of when such Common Stock may be issued without violating the
Beneficial Ownership Limitations shall be made by each Holder as to only such
Holder.

(iv) Calculation of Conversion Amount. The number of shares of Common Stock to
be issued upon each Conversion of this Debenture shall be determined by dividing
the Conversion Amount (as defined herein) by the applicable Conversion Price.
The term "Conversion Amount" means, with respect to any Conversion of the
Debenture, the sum of (1) the principal amount of the Debenture to be converted
in such Conversion, PLUS (2) all accrued and unpaid Interest thereon for the
period beginning on the Original Issue Date and ending on the Conversion Date
(as defined in Section 3(d) hereof), PLUS (3) at the Holder's option, any other
Required Cash Payment owed to the Holder.



(b) Conversion Price. The "Conversion Price" shall initially equal $0.80 (the
"Initial Conversion Price")(subject to resets and adjustments pursuant to the
terms of this Debenture and subject to equitable adjustments for stock splits,
stock dividends or rights offerings by the Company relating to the Company's
securities or the securities of any Subsidiary of the Company, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events).



 

(c) Reservation of Shares.



(i) Increase and Maintenance of Authorized and Reserved Amount. The Company
represents that the aggregate number of its authorized shares of Common Stock is
at least 250,000,000 shares and covenants that it will initially reserve (the
"Initial Share Reservation") from its authorized and unissued Common Stock a
number of shares of Common Stock equal to at least 150% of the initial principal
amount of this Debenture, divided by the Conversion Price in effect on the
Original Issue Date of this Debenture, free from preemptive rights, to provide
for the issuance of Common Stock upon the Conversion of this Debenture. Company
further covenants that, beginning on the Original Issue Date hereof, and
continuing until all of the Debentures have been converted, redeemed or
otherwise satisfied in accordance with their terms, the Company will reserve
from its authorized and unissued Common Stock a sufficient number of shares (the
"Required Debenture Reserve Amount"), free from preemptive rights, equal to 150%
of the number of shares as shall from time to time be necessary to provide for
the issuance of Common Stock upon the full Conversion of all of the Debentures
(without regard to any limitations on conversions). The Company represents that
upon issuance, such Shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Company shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Debenture shall be convertible at the then
applicable Conversion Price, or if the Conversion Price shall be adjusted, the
Company shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for Conversion of the outstanding portion of this
Debenture.



(ii) Insufficient Authorized Shares. If at any time while any of the Notes
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Debentures and exercise of the Warrants at least
a number of shares of Common Stock equal to the Required Reserve Amount (an
"Authorized Share Failure"), then the Company shall immediately take all action
necessary to increase the Company's authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes and Warrants then outstanding. Without limiting the generality of
the foregoing sentence, as soon as practicable after the date of the occurrence
of an Authorized Share Failure, but in no event later than sixty (60) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders' approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.



The Company shall use its best efforts to authorize and reserve a sufficient
number of shares of Common Stock as soon as practicable following the earlier of
(i) such time that the Holder notifies the Company or that the Company otherwise
becomes aware that there are or likely will be insufficient authorized, reserved
and unissued shares to allow full Conversion of the outstanding amount of the
Debenture and full exercise of the outstanding amount of Holder's Warrants,
based upon the Holder's Reserved Share Allocation (as defined below) (as defined
below). The Company shall send notice to the Holder of the authorization of
additional shares of Common Stock, the Authorization Date.



(iii) Allocations of Reserve Amount. The initial number of shares of Common
Stock authorized and reserved for conversions of the Debentures and exercise of
the Warrants and each increase in the number of shares so reserved
(collectively, the "Actual Reserved Amount") shall be allocated pro rata among
the holders (the "Reserved Share Allocation") of the Debentures based on the
aggregate number of Shares into which all of the Holder's outstanding Debenture
would be convertible and into which all of Holder's outstanding Warrants would
be exercisable at the time of the increase (collectively, the "Fully Diluted
Holdings"). In the event a holder shall sell or otherwise transfer such Holder's
Debenture, each transferee shall immediately be allocated a pro rata portion of
such transferor's Reserved Share Allocation. Any portion of the Reserved Share
Allocation which remains allocated to any Person or entity which does not hold
any Debenture shall be allocated to the remaining holders of Debentures, pro
rata based on the Holder's Fully Diluted Holdings at the time of such
allocation.



(d) Method of Conversion.



(i) Mechanics of Conversion. Subject to Section 3(a) and the other provisions of
this Debenture, this Debenture may be converted into Common Stock by the Holder
in whole or in part at any time and from time to time after the Original Issue
Date, by (A) submitting to the Company a duly executed notice of Conversion in
the form attached hereto as Exhibit A ("Notice of Conversion") by facsimile
dispatched prior to Midnight, New York City time (the "Conversion Notice
Deadline") on the date specified therein as the Conversion Date (as defined
herein) (or by other means resulting in written notice to the Company on the
date specified therein as the Conversion Date) to the office of the Company;
which notice shall specify the principal amount of this Debenture to be
converted (plus the dollar amount of any accrued but unpaid Interest and other
Required Cash Payments that the Holder elects to convert into Common Stock), the
applicable Conversion Price, and the number of shares of Common Stock issuable
upon such Conversion; and (B) subject to Section 3(d)(vii), surrendering the
Debenture at the principal office of the Company.



(ii) Conversion Date. The "Conversion Date" shall be the date specified in the
Notice of Conversion, provided that the Notice of Conversion is submitted by
facsimile (or by other means resulting in, or reasonably expected to result in,
written notice) to the Company or its transfer agent ("Transfer Agent") before
Midnight, New York City time, on the date so specified, otherwise the Conversion
Date shall be the date that the Notice of Conversion (or a facsimile thereof) is
first received by the Company or its Transfer Agent. The Person or Persons
entitled to receive the shares of Common Stock issuable upon Conversion shall be
treated for all purposes as the record holder or holders of such securities as
of the Conversion Date.



(iii) Delivery of Common Stock Upon Conversion. Upon submission of a Notice of
Conversion, the Company shall, by no later than the third (3rd) Business Day
after the Conversion Date (the "Conversion Shares Delivery Deadline"), issue and
deliver (or cause its Transfer Agent so to issue and deliver) in accordance with
the terms hereof and the Securities Purchase Agreement to or upon the order of
the Holder that number of shares of Common Stock ("Conversion Shares") for the
principal amount of this Debenture (plus the dollar amount of any accrued but
unpaid Interest and other Required Cash Payments that the Holder elects to
convert into Common Stock) converted as shall be determined in accordance
herewith. Upon the Conversion of this Debenture, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering
an opinion of counsel to assure that the Company's Transfer Agent shall issue
stock certificates in the name of Holder (or its nominee) or such other Persons
as designated by Holder and in such denominations to be specified at Conversion
representing the number of shares of Common Stock issuable upon such Conversion.
The Company warrants that no instructions other than these instructions have
been or will be given to the Transfer Agent of the Common Stock and that the
Shares will be free-trading, and freely transferable, and will not contain a
legend restricting the resale or transferability of the Shares provided the
Shares are being sold pursuant to an effective registration statement covering
the Shares or are otherwise exempt from registration.



(iv) Delivery Failure; Revocation of Conversion. In addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Conversion Shares by the
Conversion Shares Delivery Deadline, or fails to effect delivery of Default
Shares by the Default Share Delivery Deadline (as defined in Section 11 hereof)
(each, a "Delivery Failure"), the Holder, at its option, will be entitled to
revoke all or part of the relevant Notice of Conversion (a "Conversion
Revocation") or rescind all or part of a Default Conversion Notice (as defined
in Section 11) (a "Default Conversion Revocation") or rescind all or part of a
Major Transaction Conversion Notice (as defined in Section 4) (a "Major
Transaction Conversion Revocation") or rescind all or part of the notice of
Redemption, including but not limited to a notice of Mandatory Redemption (a
"Redemption Revocation"), as applicable, by delivery of a notice to such effect
to the Company whereupon the Holder shall regain the rights of a Holder of this
Debenture with respect to such unconverted portions of this Debenture and the
Company and the Holder shall each be restored to their respective positions
immediately prior to the delivery of such notice.



(v) Obligation of Company to Deliver Common Stock. Upon receipt by the Company
of a Notice of Conversion, the Holder shall be deemed to be the holder of record
of the Common Stock issuable upon such Conversion, and, except as otherwise
provided in this Debenture, unless the Company defaults on its obligations
hereunder, all rights with respect to the portion of this Debenture being so
converted shall forthwith terminate except the right to receive the Common Stock
or other securities, cash or other assets, as herein provided, on such
Conversion. The provisions of this subsection are subject to the provisions of
Section 3(d)(iv) hereof.



(vi) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion, or Upon Submission for Legend Removal. In addition to any other
rights available to the Holder, if the Company fails for any reason to deliver
to the Holder such certificate or certificates (without legends, if the
Unrestricted Conditions have been met) by the Conversion Shares Deliver Deadline
pursuant to Section 3(d)(iii), or if at any time the Holder submits shares of
Common Stock for legend removal when the Unrestricted Conditions have been met,
and the Company fails to deliver or cause to be delivered to such Holder a
certificate representing such shares that is free from all restrictive and other
legends by the applicable Legend Removal Date, and if after such Conversion
Shares Deliver Deadline or Legend Removal Date, as applicable, the Holder is
required by its brokerage firm to purchase (in an open market transaction or
otherwise), or the Holder's brokerage firm otherwise purchases, shares of Common
Stock to deliver in satisfaction of a sale by such Holder of the Conversion
Shares which the Holder was entitled to receive upon the conversion relating to
such Conversion Shares Deliver Deadline or Legend Removal Date, as applicable
(each, a "Buy-In"), then the Company shall (A) pay in cash to the Holder (in
addition to any other remedies available to or elected by the Holder) the amount
by which (x) the Holder's total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that such Holder was entitled to
receive from the conversion at issue multiplied by (2) the actual sale price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of the Holder, if
applicable, either reinstate (or if necessary, reissue) the portion of the
Debenture for which such conversion was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued if the Company had
timely complied with its delivery requirements under Section 3(d)(iii). For
example, if the Holder purchases Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of the
Debenture with respect to which the actual sale price of the Conversion Shares
(including any brokerage commissions) giving rise to such purchase obligation
was a total of $10,000 under clause (A) of the immediately preceding sentence,
the Company shall be required to pay the Holder $1,000. The Holder shall provide
the Company written notice indicating the amounts payable to the Holder in
respect of the Buy-In and, upon request of the Company, evidence of the amount
of such loss. Nothing herein shall limit a Holder's right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company's failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Debenture as required pursuant to
the terms hereof.



(vii) Surrender of Debenture Upon Conversion; Book-Entry. Notwithstanding
anything to the contrary set forth herein, upon Conversion of this Debenture in
accordance with the terms hereof, the Holder shall not be required to physically
surrender the Debenture to the Company unless all of this Debenture is
converted, in which case such Holder shall deliver the Debenture being converted
to the Company promptly following the Conversion Date at issue. The Holder and
the Company shall maintain records showing the amount of this Debenture that is
so converted and the dates of such Conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Debenture upon each such Conversion. In the event of
any dispute or discrepancy, such records of the Company shall be controlling and
determinative in the absence of manifest error.



(viii) No Fractional Shares. If any Conversion of this Debenture would result in
a fractional share of Common Stock or the right to acquire a fractional share of
Common Stock, such fractional share shall be disregarded and the number of
shares of Common Stock issuable upon Conversion of this Debenture shall be the
next higher number of shares.



(ix) Lost or Stolen Debentures. Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of a Debenture, and (in the case of loss,
theft or destruction) of indemnity reasonably satisfactory to the Company, and
upon surrender and cancellation of the Debenture, if mutilated, the Company
shall execute and deliver a new Debenture of like tenor and date.



(e) Legends.



(i) Restrictive Legends. The Holder understands that the Debentures and, until
such time as Conversion Shares and any other Issued Common Shares (as defined in
the Securities Purchase Agreement) have been registered under the 1933 Act as
contemplated by the Registration Rights Agreement or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold, the Conversion Shares
and any other Issued Common Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):



"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN
OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
COUNSEL TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT."



(ii) Removal of Legends. The Company will issue and deliver the Conversion
Shares without restrictive legends (including the legend set forth above in this
Section 3(e)), and will remove any restrictive legends on any Conversion Shares
that contain restrictive legends (including the legend set forth above in this
Section 3(e)), in each case when and as required under Section 6(a) of the
Securities Purchase Agreement. The Holder agrees to sell all Securities,
including those represented by a certificate(s) from which the legend has been
removed, in compliance with applicable prospectus delivery requirements, if any.



(f) DTC Delivery. In lieu of delivering physical certificates representing the
unlegended shares of Common Stock (the "Unlegended Shares"), provided the
Holder's Transfer Agent is participating in the Depository Trust Company ("DTC")
Fast Automated Securities Transfer ("FAST") program, upon request of the Holder,
so long as the certificates therefor are not required to bear a legend and the
Holder is not obligated to return such certificate for the placement of a legend
thereon, the Company shall cause its Transfer Agent to electronically transmit
the Unlegended Shares to the Holder by crediting the account of the Holder's
prime broker with DTC through its Deposit Withdrawal Agent Commission ("DWAC")
system. The time periods for delivery and penalties described herein shall
likewise apply to the electronic transmittals described herein.



(g) Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the portion of the Debenture covered thereby (other than the portion
, if any, pursuant to the Conversion of which shares cannot be issued because
their issuance would exceed such Holder's allocated portion of the Required
Reserve Amount) shall be deemed converted into shares of Common Stock and (ii)
the Holder's rights as a Holder of such converted portion of this Debenture
shall cease and terminate, excepting only the right to receive certificates for
such shares of Common Stock and to any other remedies provided herein or in the
Transaction Documents or otherwise available at law or in equity to such Holder
because of a failure by the Company to comply with the terms of this Debenture,
including but not limited to the remedies provided in Section 3(d)(iv), Section
14 and Section 11 hereof. Notwithstanding the foregoing, if a Holder initiates a
Conversion Revocation, a Default Conversion Revocation or a Redemption
Revocation pursuant to Section 3(d)(iv) hereof, the Holder shall regain the
rights of a Holder of this Debenture with respect to such unconverted portion of
this Debenture as specified in Section 3(d)(iv) and the Company shall, as soon
as practicable, return such unconverted portion of this Debenture to the Holder
or, if the Debenture has not been surrendered, adjust its records to reflect
that such portion of the Debenture has not been converted. In all cases, the
Holder shall retain all of its rights and remedies (including, without
limitation, the right to receive the Default Amount pursuant to Section 11 to
the extent required thereby) for the Company's failure to convert this
Debenture.



(h) Pro Rata Conversion. In the event that the Company receives a Conversion
Notice from more than one holder of Debentures for the same Conversion Date and
the Company can convert some, but not all, of such portions of the Debentures
submitted for conversion, the Company shall convert from each holder of
Debentures electing to have Debentures converted on such date a pro rata amount
of such holder's portion of its Debentures submitted for conversion based on the
principal amount of Debentures submitted for conversion on such date by such
holder relative to the aggregate principal amount of all Debentures submitted
for conversion on such date.



(i) Forced Conversion. Anytime after the Effective Date, if for each of any
twenty (20) consecutive Trading Days (i) the Equity Payment Conditions have all
been met for each such Trading, and (ii) the Market Price of the Common Stock
for each such Trading Day exceeds 300% of the Initial Conversion Price for this
Debenture, then the Company may provide to the Holders a twenty (20) Trading Day
advance notice (an "Advance Forced Conversion Notice") to all Holders notifying
the Holders that the Company has elected to force each Holder to convert all or
a specified portion of the Debenture held by such Holders on the date that is
twenty (20) Trading Days after the date of such advance notice (the "Target
Forced Conversion Date"). If the Equity Payment Conditions are met during each
Trading Day of the twenty (20) consecutive Trading Day period immediately
preceding the Target Forced Conversion Date (the "Forced Conversion Threshold
Period") and the Closing Price for the Common Stock exceeds 300% of the Initial
Conversion Price for this Debenture during each day of the Forced Conversion
Threshold Period, then the Debenture shall be deemed automatically converted as
of the Target Forced Conversion Date to the extent set forth in the Advance
Forced Conversion Notice (a "Forced Conversion"). The Company shall, within
three (3) Business Days after the Target Forced Conversion Date (the "Delivery
Period"), issue and deliver (or cause its Transfer Agent so to issue and
deliver) in accordance with the terms hereof and the Securities Purchase
Agreement to or upon the order of the Holder that number of shares of Common
Stock ("Conversion Shares") for the principal amount of this Debenture for which
Conversion was forced (plus the dollar amount of any accrued but unpaid
Interest) as shall be determined in accordance herewith. In the event of a
Forced Conversion, the Holder shall promptly deliver the Debenture for which
Conversion was forced to the Company, if and to the extent required under
Section 3(d)(vii) hereof.

Notwithstanding the above, if any one or more of the Equity Payment Conditions
are not met, or if the Closing Price for the Common Stock does not exceed 300%
of the Initial Conversion Price, on any Trading Day during the Forced Conversion
Threshold Period, then the Company shall not be entitled to force Conversion of
the portion of the Debenture described in the Advance Forced Conversion Notice.
Any Advance Forced Conversion Notices shall be applied ratably to all of the
Holders in proportion to each Holder's initial purchases of Debentures pursuant
to the Securities Purchase Agreement, provided that any voluntary Conversions by
a Holder during the Forced Conversion Threshold Period shall be applied against
such Holder's pro-rata allocation thereby decreasing the aggregate amount
forcibly converted hereunder.

Notwithstanding anything herein to the contrary herein, an Advance Forced
Conversion Notice shall be void and of no effect to the extent that, in the sole
determination of the Holder, the forced Conversion would cause the Beneficial
Ownership Limitation to be exceeded. In the event the Company issues an Advance
Forced Conversion Notice and because of the Beneficial Ownership Limitation it
is unable to force the Holders to convert all of the Debenture, as to any
portion of the Debenture outstanding, (i) the Holder, upon the Company's written
request, must promptly provide documentation to the Company demonstrating that
the Beneficial Ownership Limitation would be exceeded by such forced conversion
and (ii) the Company shall not have the right to issue another Forced Conversion
Notice for at least 30 days and at such time all conditions hereunder must again
be met, including the pricing condition and the Equity Payment Conditions.

Section 4. Rights Upon Major Transaction or Change of Entity Transaction.



(a) Definitions.

For purposes hereof,





"Change of Entity Transaction" means (i) a consolidation, merger, exchange of
shares, recapitalization, reorganization, business combination or other similar
event, (A) following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (1) no longer hold a
majority of the shares of Common Stock of the Company or (2) no longer have the
ability to elect the board of directors of the Company or (B) as a result of
which shares of Common Stock shall be changed into (or the shares of Common
Stock become entitled to receive) the same or a different number of shares of
the same or another class or classes of stock or securities of the Company or
another entity.



"Sufficient Trading Characteristics"

shall mean that the average daily dollar trading volume of the common stock of
such entity on its primary exchange or market is equal to or in excess of
$100,000 for the 90th through the 31st day prior to the public announcement of
such transaction.





"Permissible Change of Entity Transaction"

shall mean a Change of Entity Transaction where the Successor Entity (as defined
below) (A) is a publicly traded Company whose common stock is quoted on or
listed for trading on an Eligible Market, (B) has Sufficient Trading
Characteristics (as defined below) and (C) meets the Assumption Requirements (as
required in Section 4(b) below), or any other Change of Entity Transaction with
respect to which the Holder provides the Company with a Major Transaction
Approval Notice (as defined in subsection (d) immediately below).





"Impermissible Change of Entity Transaction"

shall mean a Change of Entity Transaction which does not qualify as a
Permissible Change of Entity Transaction.





"Major Transaction"

means





(i) an Impermissible Change of Entity Transaction; and



(ii) the sale or transfer of more than 40%, in the aggregate, of the properties
or assets of the Company to another Person or Persons in any rolling 12 month
period (an "Asset Sale"); and



(iii) a purchase, tender or exchange offer made to and accepted by the holders
of more than the 50% of the outstanding shares of Common Stock.



(b) Assumption Upon Permissible Change of Entity Transaction.

The Company shall not, so long as any of the Debentures remain outstanding,
enter into or be party to a Change of Entity Transaction unless any Person
purchasing the Company's assets or Common Stock, or any successor entity
resulting from such Change of Entity Transaction (in each case, a "Successor
Entity"), assumes (an "Assumption") in writing all of the obligations of the
Company under the Debenture and the other Transaction Documents in accordance
with the provisions of this Section 4(b) pursuant to written agreements in form
and substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Change of Entity Transaction, including agreements to
deliver to each holder of Debentures in exchange for such Debentures a security
of the Successor Entity evidenced by a written instrument substantially similar
in form and substance to the Debenture, including, without limitation, having a
principal amount and interest rate equal to the principal amount and Interest
rate of the Debentures held by such holder, having similar conversion rights as
the Debentures (including but not limited to a similar Conversion Price and
similar Conversion Price adjustment provisions) and having similar priority to
the Debentures, and satisfactory to the Required Holders. Upon the occurrence of
any Change of Entity Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Change of Entity
Transaction, the provisions of the Debenture referring to the "Company" shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under the
Debenture with the same effect as if such Successor Entity had been named as the
Company herein. Upon consummation of a Change of Entity Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of the Debentures at any time after the
consummation of the Change of Entity Transaction, in lieu of the shares of
Common Stock (or other securities, cash, assets or other property) issuable upon
the conversion of the Debentures prior to such Change of Entity Transaction,
such shares of publicly traded common stock (or their equivalent) of the
Successor Entity, as adjusted in accordance with the provisions of the
Debenture. The provisions of this Section shall apply similarly and equally to
successive Change of Entity Transactions and shall be applied without regard to
any limitations on the conversion of the Debenture. The requirements of this
Section 4(b) are referred to herein as the "Assumption Requirements."





(c) Notice of Transaction.

At least thirty (30) days prior to the consummation of a Major Transaction or
Change of Entity Transaction, but not prior to the public announcement of such
transaction, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a " Transaction Notice"), which notice shall
specify the nature and terms of the proposed transaction (including notice of
whether or not such transaction constitutes a Major Transaction) and nature of
the Successor Entity (if any).





(d) Redemption Right Upon Major Transaction.

If the Company proposes to enter into a Major Transaction, then, unless
otherwise notified by the Holder in writing (a "Major Transaction Approval
Notice") prior to the consummation of such Major Transaction, the Company shall
redeem (a "Redemption Upon Major Transaction") all or any portion of its
Debentures by delivering written notice thereof ("Major Transaction Redemption
Notice") to the Company, which Major Transaction Redemption Notice shall
indicate the aggregate principal amount of Debentures (the "Redemption Principal
Amount") that the Holder is electing to be redeemed. The Debentures subject to
redemption pursuant to this Section 4(d) shall be redeemed by the Company in
cash at a price (the "Major Transaction Redemption Price") equal to the greater
of:





(i) the product of (A) the sum of the Redemption Principal Amount being redeemed
and any accrued and unpaid Interest with respect to such Redemption Principal
Amount, and any other Required Cash Payments (such amounts in addition to the
Redemption Principal Amount are referred to herein as the "Supplementary
Amounts"), and (B) the quotient determined by dividing (x) the greater of (I)
the Market Price of the Common Stock immediately following the public
announcement of such proposed Major Transaction and (II) the Market Price on the
date that the Major Transaction Redemption Price is paid to the Holder, by (y)
the Conversion Price,



and



(ii) the sum of (A) the Redemption Principal Amount being redeemed, plus (B) the
Supplementary Amounts.



(e) Escrow; Payment of Major Transaction Redemption Price. Following the receipt
of a Major Transaction Redemption Notice from the Holder, the Company shall not
effect a Major Transaction unless it shall first place, or shall cause the
Successor Entity to place, into an escrow account with an independent escrow
agent, at least three (3) Business Days prior to the closing the Major
Transaction (the "Major Transaction Escrow Deadline"), an amount equal to the
Major Transaction Redemption Price. Concurrently upon closing of any Major
Transaction, the Company shall pay or shall instruct the escrow agent to pay the
Major Transaction Redemption Price to the Holder, which payment shall constitute
a Redemption Upon Major Transaction of the Debenture.



(f) Injunction. Following the receipt of a Major Transaction Redemption Notice
from the Holder, in the event that the Company attempts to consummate a Major
Transaction without placing the Major Transaction Redemption Price in escrow in
accordance with subsection (e) above or without payment of the Major Transaction
Redemption Price to the Holder upon consummation of such Major Transaction, the
Buyer shall have the right to apply for an injunction in any state or federal
courts sitting in the City of New York, borough of Manhattan to prevent the
closing of such Major Transaction until the Major Transaction Redemption Price
is paid to the Holder, in full.



(g) Mechanics of Redemptions Upon Major Transactions. Redemptions required by
this Section 4 shall be made in accordance with the provisions of Section 12 and
shall have priority to payments to shareholders in connection with a Major
Transaction. To the extent redemptions required by this Section 4(g) are deemed
or determined by a court of competent jurisdiction to be prepayments of the
Debenture by the Company, such redemptions shall be deemed to be voluntary
prepayments. Notwithstanding anything to the contrary in this Section 4, until
the Major Transaction Redemption Price (together with any Supplementary Amounts
thereon) is paid in full, the Redemption Principal Amount submitted for
redemption under this Section and the Supplementary Amounts may be converted (a
"Major Transaction Conversion"), in whole or in part, by the Holder into shares
of Common Stock upon written notice ("Major Transaction Conversion Notice") to
the Company (or the Successor Entity, if applicable), or in the event the
Conversion Date is after the consummation of a Change of Entity Transaction (as
defined above), into shares of publicly traded common stock (or their
equivalent) of the Successor Entity pursuant to Section 4(b). Unless otherwise
indicated by the Holder in the applicable Notice of Conversion, any principal
amount of this Debenture converted during the period from the date of the Major
Transaction Redemption Notice until the date the Major Transaction Redemption
Price is paid in full shall be considered to be a conversion (instead of a
Redemption) of a portion of the Debenture that would have been subject to such
Redemption, and any amounts of this Debenture converted from time to time during
such period shall converted in full into Common Stock at the Conversion Price
then in effect, and the dollar amount so converted into Common Stock shall be
deducted from the Redemption Principal Amount (as defined above) and any
Supplementary Amounts that are subject to such redemption. The parties hereto
agree that in the event of the Company's redemption of any portion of the
Debenture under Section 4(d), the Holder's damages would be uncertain and
difficult to estimate because of the parties' inability to predict future
interest rates and the uncertainty of the availability of a suitable substitute
investment opportunity for the Holder.



 

Section 5. Effect of Certain Events.



(a) Participation. The Holder, as the holder of the Debenture, shall be entitled
to receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had completely converted the Debenture
into Common Stock (without regard to any limitations on Conversion herein or
elsewhere and without regard to whether or not a sufficient number of shares are
authorized and reserved to effect any such exercise and issuance) and had held
such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.



(b) Voting Rights. The Holder shall obtain common shareholder voting rights with
respect to the number of shares of Common Stock held by the Holder plus the
number of shares of Common Stock issuable pursuant to Conversions of the
Debenture at any given time (subject to the Beneficial Ownership Limitations).



(c) Rights Upon Issuance of Purchase Rights. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase
shares, warrants, securities or other property pro rata to the record holders of
any class of Common Shares (the "Purchase Rights"), then the Holders will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of Common Shares acquirable upon complete Conversion of the
Debenture (without taking into account any limitations or restrictions on the
convertibility of the Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Shares are to
be determined for the grant, issue or sale of such Purchase Rights.



Section 6. Certain Adjustments.

The Conversion Price shall be subject to adjustment from time to time as
provided in this Section.





(a) Adjustments to Conversion Price Due to Subsequent Equity Sales. If, at any
time while this Debenture is outstanding, the Company or any Subsidiary, as
applicable, sells or grants any option to purchase or sells or grants any right
to reprice, or otherwise disposes of or issues (or announces any sale, grant or
any option to purchase or other disposition), any Common Stock or Common Stock
Equivalents (including Common Stock or Common Stock Equivalents issued in
consideration for settlement or retirement of existing debt) entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the "Base Conversion
Price" and such issuances, collectively, a "Dilutive Issuance") (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments (including but not limited to
Common Stock Equivalents that are entitled to price adjustments analogous to
these Subsequent Issuance Adjustments or price adjustments for failure to
achieve certain milestones or results), reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share that is lower
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance),
regardless of whether or not any such issuance or repricing of securities is
conditioned upon circumstances or events that may occur in the future, then the
Conversion Price shall be reduced (but not increased) to equal the lesser of (i)
the Base Conversion Price, or (ii) the Conversion Price in effect immediately
prior to such Dilutive Issuance. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued. Notwithstanding the
foregoing, no adjustment will be made under this Section 6(a) in respect of an
Exempt Issuance. If the Company issues or sells, or agrees to issue or sell,
Variable Equity Securities, despite the prohibition set forth in the Securities
Purchase Agreement, the Company shall be deemed to have issued Common Stock or
Common Stock Equivalents at the lowest possible conversion price at which such
securities may be converted or exercised. The adjustments required by this
Section 6(a) are referred to in the singular, a "Subsequent Issuance
Adjustment," and collectively, the "Subsequent Issuance Adjustments"). No
adjustment shall be made hereunder if such adjustment would result in an
increase of the Conversion Price then in effect.



(b) Subsequent Rights Offerings. If the Company, at any time prior to the date
that all of the Debentures have been converted, redeemed or otherwise satisfied
in accordance with their terms, shall issue rights, options or warrants to all
holders of Common Stock (and not to Holders) entitling them to subscribe for or
purchase shares of Common Stock at a price per share (the "Base Rights Offering
Price") that is lower than the Conversion Price then in effect, then the
Conversion Price shall be reduced (but not increased) to the Base Rights
Offering Price. Such adjustment shall be made whenever such rights or warrants
are issued, and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants. No adjustment shall be made hereunder if such adjustment would result
in an increase of the Conversion Price then in effect.



(c) Milestone Adjustments. If the Company shall have failed (each a "Milestone
Failure") to meet or exceed any of the milestone events ("Milestone Events")
that are set forth on Schedule 6(c) annexed hereto for the six (6) month period
("Milestone Period") ending March 31, 2008 (the "Milestone Date"), as reported
in the Company's Form 10-QSB (or Form 10-KSB, if applicable) for such fiscal
quarter, then the Conversion Price shall be reduced (but not increased) (each, a
"Milestone Adjustment") to equal the lesser of (a) the Conversion Price then in
effect, (b) the Market Price as determined on the applicable Milestone Date, or
(c) the Market Price as determined on the date (each, a "Milestone Adjustment
Date") that is five (5) Trading Days after the date that Company files its next
Form 10-QSB (or Form 10-KSB, if applicable) with the Commission following the
end of the applicable Milestone Period (the "Milestone Adjustment Price").



Each such adjustment shall be effective as of the first day following each
Milestone Date (by way of example, if the Milestone Goals are not met for the
Milestone Period ending March 31, 2008, the reduction is effective immediately
on April 1, 2008). As to any Conversions by the Holder that occurred following
the end of a Milestone Period but prior to the date the Company's periodic
report was filed ("Interim Period"), the Company shall retroactively send the
Holder additional Conversion Shares ("Interim Conversion Shares") within 3
Trading Days of the date of the applicable filing if an adjustment is required
hereunder (provided that to the extent any such shares would cause the
Beneficial Ownership Limitation to be exceeded, such excess shares shall not be
issued and delivered until such time as such shares may be so issued without
exceeding the Beneficial Ownership Limitation). The number of additional
Conversion Shares issued shall be equal to the number of Conversion Shares
receivable from such Conversions based on the adjusted Conversion Price less any
Conversion Shares previously received on account of such Conversions. Any
subsequent restatements of the Company's financials shall require similar
retroactive issuances if the aforementioned events are subsequently deemed to
have occurred. The Company shall provide written notice to the Holder no later
than 1 Business Day following the Company's filing of the applicable periodic
report with the Commission, indicating therein the new Conversion Price and the
revenue for the applicable quarter. In the event that there is an adjustment to
the Conversion Price pursuant to any other provision under this Debenture during
the Interim Period, the Conversion Price shall be the lower of (i) the
Conversion Price as adjusted pursuant to the other provisions of this Debenture
and (ii) the new Conversion Price as determined hereunder. Notwithstanding
anything herein to the contrary, (i) the provision shall only have the effect of
reducing the Conversion Price and (ii) each adjustment shall be permanent
notwithstanding future Revenue or the achievement of any other milestones and
cumulative with any other adjustments hereunder.



(d) Adjustments to Conversion Price During Major Announcements.

Notwithstanding anything contained in this Debenture to the contrary, in the
event the Company makes any public announcement (the date of such announcement
is hereinafter referred to as the "Announcement Date") anytime during the period
beginning five (5) Business Days before any Milestone Adjustment Date and ending
five (5) Business Days after such Milestone Adjustment Date (the "Protected
Period"), then the "Milestone Adjustment Price" for such Milestone Adjustment
shall equal the lesser of (X) the Milestone Adjustment Price as determined
pursuant to Section 6(c) above, (Y) the Market Price as determined on the
Trading Day immediately preceding the Announcement Date and (Z) the Market Price
as determined on the date that is ten (10) Trading Days after the Announcement
Date.





(e) Pro Rata Distributions. If the Company, at any time prior to the date that
all of the Debentures have been converted, redeemed or otherwise satisfied in
accordance with their terms, distributes to all holders of Common Stock (and not
to the Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security
(other than the Common Stock, which shall be subject to Section 6(b)), then in
each such case the Conversion Price shall be adjusted by multiplying such
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to 1
outstanding share of the Common Stock as determined by the Board of Directors of
the Company in good faith. In either case the adjustments shall be described in
a statement delivered to the Holder describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to 1 share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.



(f) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.



(g) Notice of Dilutive Issuances and Adjustments. The Company shall notify the
Holder in writing, no later than one (1) Business Day following any Dilutive
Issuance, indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price, exercise price and other pricing terms
(such notice, the "Dilutive Issuance Notice"). The Company shall notify the
Holder in writing, no later than one (1) Business Day following any Milestone
Adjustment Date, indicating therein the applicable Milestone Adjustment Price
(such notice, a "Milestone Adjustment Notice"). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice or a Milestone
Adjustment Notice, pursuant to this Section 6(g), upon the occurrence of any
Dilutive Issuance or Milestone Adjustment, the Holder is entitled to receive a
number of Conversion Shares based upon the Conversion Price (as adjusted) on or
after the date of such Dilutive Issuance or Milestone Adjustment, as applicable,
regardless of whether the Holder accurately refers to the Conversion Price (as
adjusted) in the Notice of Conversion. Whenever the Conversion Price is adjusted
pursuant to this Section 6 or otherwise, the Company shall promptly mail to the
Holder a notice (a "Conversion Price Adjustment Notice") setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment. For purposes of clarification, whether or not
the Company provides a Conversion Price Adjustment Notice pursuant to this
Section 6(g), upon the occurrence of any event that leads to an adjustment of
the Conversion Price, the Holders are entitled to receive a number of Conversion
Shares based upon the new Conversion Price, as adjusted, for Conversions
occurring on or after the date of such adjustment, regardless of whether a
Holder accurately refers to the adjusted Conversion Price in the Notice of
Conversion.

(h) Notice to Allow Conversion by Holder. If (i) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (ii)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (iii) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (iv) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (v) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.

Section 7. Automatic Redemption at End of Term; Monthly Redemption.



(a) Automatic Redemption at End of Term.

Any Debenture that has not been submitted for Conversion into Common Stock and
has not been subjected to a Default Notice by midnight, New York City time, on
the Maturity Date (the "Automatic Redemption Date"), shall be automatically
redeemed ("Automatic Redemption") for a redemption price, in cash, equal to the
outstanding principal amount of this Debenture, plus all accrued and unpaid
Interest and other Required Cash Payments (the "Automatic Redemption Amount").
The Automatic Redemption Amount shall be due and payable within 5 Trading Days
of the Automatic Redemption Date.





(b) Monthly Redemption. On each Monthly Redemption Date, the Company shall
redeem an amount of the Debenture equal to the Monthly Redemption Amount (the
"Monthly Redemption"). The Monthly Redemption Amount is payable on each Monthly
Redemption Date in cash; provided, however, as to any Monthly Redemption and
upon 20 Trading Days' prior written irrevocable notice (the "Monthly Redemption
Notice"), in lieu of a cash redemption payment the Company may elect to pay all
or part of a Monthly Redemption Amount in shares of Common Stock (the "Monthly
Redemption Shares" (such number of shares to be paid on a Monthly Redemption
Date in Monthly Redemption Shares, the "Monthly Redemption Share Amount") based
on a conversion price equal to the Monthly Redemption Share Conversion Price
(subject to adjustment for any stock dividend, stock split, stock combination or
other similar event affecting the Common Stock during such 20 Trading Day
period); provided, further, that the Company may not pay the Monthly Redemption
Amount in Monthly Redemption Shares unless, on each day from the date the Holder
receives the duly delivered Monthly Redemption Notice through and until the date
such Monthly Redemption is paid in full, the Equity Payment Conditions have been
satisfied, unless waived in writing by the Holder. The Holder may convert,
pursuant to Section 3(b), any principal amount of this Debenture subject to a
Monthly Redemption at any time prior to the date that the Monthly Redemption
Amount, plus accrued but unpaid interest, liquidated damages and any other
amounts then owing to the Holder are due and paid in full. Unless otherwise
indicated by the Holder in the applicable Notice of Conversion, any principal
amount of this Debenture converted during the applicable Monthly Conversion
Period until the date the Monthly Redemption Amount is paid in full shall be
first applied to the principal amount subject to the Monthly Redemption Amount
payable in cash and then to the Monthly Redemption Share Amount. Any principal
amount of this Debenture converted during the applicable Monthly Conversion
Period in excess of the Monthly Redemption Amount shall be applied against the
last principal amount of this Debenture scheduled to be redeemed hereunder, in
reverse time order from the Maturity Date. The Company covenants and agrees that
it will honor all Notice of Conversions tendered up until such amounts are paid
in full. The Company's determination to pay a Monthly Redemption in cash, shares
of Common Stock or a combination thereof shall be applied ratably to all of the
holders of the then outstanding Debentures based on their (or their
predecessor's) initial purchases of Debentures pursuant to the Purchase
Agreement. At any time the Company delivers a notice to the Holder of its
election to pay the Monthly Redemption Amount in shares of Common Stock, the
Company shall file a prospectus supplement pursuant to Rule 424 disclosing such
election. Each Monthly Redemption Notice shall specifically set forth the manner
in which the Company intends to pay the applicable Monthly Redemption Amount
(i.e., the amount to be paid in cash and/or the amount to be paid in Common
Stock). Notwithstanding the above, the Holder, at its option upon written notice
to the Company, may defer any one or more Monthly Redemptions until the Maturity
Date, in which case the Monthly Redemption Date for that Monthly Redemption
Amount shall be the Maturity Date.





For purposes hereof,



"Monthly Redemption Amount"

shall mean the Original Principal Amount, divided by twelve.





"Monthly Redemption Date"

means the 1st of each month, commencing immediately upon November 1, 2008, and
continuing until this Debenture is fully redeemed or converted.





"Monthly Redemption Share Conversion Price"

shall mean 80% of the average of the three (3) lowest Closing Bid Prices of the
Common Stock over the twenty (20) Trading Day period ending on the Trading Day
immediately preceding the applicable Monthly Redemption Date.





Section 8. Priority.



(a) Priority. The Debentures are junior and subordinate to the Company's senior
8% secured convertible debentures issued in conjunction with the September 2007
Financing. All future debt issued by the Company or any Subsidiary shall be
subordinated and junior to the Debentures. Neither the Company nor any
Subsidiary shall, without the written permission of the Holder, issue any other
debt that is senior to, or pari passu with, the Debentures. From the Original
Issue Date of the Debentures through the date that all of the Debentures have
been paid in full or converted in full, before entering into, or permitting any
Subsidiary to enter into, any future debt with a third party, the Company shall
first obtain a subordination agreement, satisfactory to Holder, from the
proposed debt holder.



(b) Not Used.



Section 9. Certain Negative Covenants; Misc.

Without the prior written consent of the Required Holders, until such time as
less than 20% of the Debentures remain Outstanding, the Company shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:



(a) (i) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock or (ii) directly or indirectly or through any Subsidiary of the
Company make any other payment or distribution in respect of its capital stock.
For purposes hereof, each Debenture or any portion thereof shall be deemed to be
"Outstanding" until such time as it has been converted, redeemed or otherwise
satisfied in accordance with its terms.



(b) redeem, repay, repurchase or otherwise acquire (whether for cash or in
exchange for property or other securities or otherwise) in any one transaction
or series of related transactions any shares of capital stock of the Company or
any warrants, rights or options to purchase or acquire any such shares, other
than as to the Conversion Shares or Warrant Shares as permitted under the
Transaction Documents.



(c) by amendment of its charter documents, including but not limited to the
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of the Debenture, and will at all times in good faith carry out all of
the provisions of the Debenture and take all action as may be required to
protect the rights of the Holder of the Debenture.



(d) other than securities issued in connection with an Indebtedness Lock-Up
Exception (as defined herein) and issuances to the Holders as contemplated by
the Transaction Documents, enter into, create, incur, assume, guarantee or
suffer to exist any indebtedness for borrowed money of any kind, including but
not limited to, a guarantee, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom (the "Indebtedness Negative Covenant");



(e) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any mortgage, lien, pledge, charge, security interest or other encumbrance
upon or in any property or assets (including accounts and contract rights) owned
by the Company or any of its Subsidiaries (collectively, "Liens") of any kind,
on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom;



(f) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission that is not
approved by a two-thirds (2/3) majority of the disinterested board of directors,
except with respect to standard employment arrangements with officers and
directors and employees of the Company; or



(g) redeem, defease, repurchase, repay or make any payments in respect of, by
the payment of cash or cash equivalents (in whole or in part, whether by way of
open market purchases, tender offers, private transactions or otherwise), all or
any portion of any Indebtedness, whether by way of payment in respect of
principal of (or premium, if any) or interest on such Indebtedness, if at the
time such payment is due or is otherwise made or after giving effect to such
payment, an event constituting, or that with the passage of time and without
being cured would constitute, an Event of Default has occurred and is
continuing.



(h) enter into any agreement with respect to any of the foregoing.

Section 10. Events of Default.



Unless waived by the Required Holders, each of the following events shall be
considered to be an "Event Of Default":



(a) Failure to Make Cash Payments When Due. The Company fails to pay (each, a
"Payment Failure") any cash payments due to the Holder under the terms of this
Debenture when due under this Debenture, whether on an interest or dividend
payment due date, at maturity, upon mandatory prepayment, upon acceleration, or
upon any Redemption or otherwise or fails to pay any other cash payments that
are due and owing under this Debenture, a Warrant or any other Transaction
Document when due, including but not limited to all accrued and unpaid Interest
and Redemption Amounts (each cash payment referred to above is referred to as a
"Required Cash Payment"), and such Payment Failure continues for a period of
fifteen (15) days after the applicable due date; or



(b) Conversion and Delivery of the Shares. The Company (i) fails to issue and
deliver shares of Common Stock to the Holder upon exercise by the Holder of the
Conversion Rights of the Holder in accordance with the terms of this Debenture
by the tenth (10th) Business Day after the Conversion Date, or (ii) fails for a
period of ten (10) Business days to transfer or cause its Transfer Agent to
transfer (electronically or in certificated form) any certificate for shares of
Common Stock issued or issuable to the Holder upon Conversion of the Debenture
as and when required by the terms of this Debenture or upon exercise the Warrant
as and when required by the terms of the Warrant; or



(c) Failure to Effect and Maintain Registration. If (i) the Initial Registration
Statement (as defined in the Registration Rights Agreement) shall not have been
declared effective by the Commission on or prior to the 180th calendar day after
the Closing Date, or (ii) during the Registration Period (as defined in the
Registration Rights Agreement), either (A) the effectiveness of the Registration
Statement lapses for any reason or (B) the Holder shall not be permitted to
resell Registrable Securities (as defined in the Registration Rights Agreement)
under the Registration Statement for a period of more than 20 consecutive
Trading Days or 30 non-consecutive Trading Days during any 12 month period;
provided, however, that if the Company is negotiating a merger, consolidation,
acquisition or sale of all or substantially all of its assets or a similar
transaction and, in the written opinion of counsel to the Company, the
Registration Statement would be required to be amended to include information
concerning such pending transaction(s) or the parties thereto which information
is not available or may not be publicly disclosed at the time, the Company shall
be permitted an additional 10 consecutive Trading Days during any 12 month
period pursuant to this Section 10(c)(ii), or (iii) the Company fails to file
any Registration Statement within 20 days of the date that such filing is
required under the Registration Rights Agreement, or (iv) the Company fails to
provide a commercially reasonable written response to any comments ("SEC
Comments") to a Registration Statement submitted by the Commission within 20
days of the date that such SEC Comments are received by the Company; or



(d) Receiver or Trustee. The Company or any Subsidiary of the Company shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed; or



 

(e) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Company or any
"significant Subsidiary" (as defined in Rule 1-02(w) of Regulation S-X
promulgated under the 1933 Act) of the Company, or the Company or any
Significant Subsidiary shall otherwise be subject to a Bankruptcy Event; or



(f) Delisting of Common Stock. A Delisting Event (as defined below) occurs and
remains uncured for a period of 10 Trading days, where a "Delisting Event" means
that the Common Stock is not listed or traded with an Eligible Market; or



(g) Failure to Authorize and Reserve Common Stock. The Holder's Reserved Share
Allocation is less than the number of shares of Common Stock that the Holder
would be entitled to receive upon a conversion of the full Conversion Amount of
this Debenture and upon an exercise in full of the Warrants held by the Holder
(without regard to any Beneficial Ownership Limitations on conversion set forth
in Section 3(a)(ii) or otherwise or any analogous provisions of the Warrants),
and such shortfall is not cured within ten (10) Business Days; or



(h) Legend Removal Failure. A Legend Removal Failure (as defined below) occurs
and remains uncured for a period of ten (10) Business days, where "Legend
Removal Failure" means a failure by the Company to issue Conversion Shares,
Warrant Shares or Payment Shares without restrictive legends or to remove
restrictive legends from Conversion Shares, Warrant Shares or Payment Shares
when so required (or to withdraw any stop transfer instructions in respect
thereof), in each case pursuant to Section 3(e) hereof, Section 6 of the
Securities Purchase Agreement or otherwise pursuant to this Debenture, the
Securities Purchase Agreement or any of the other Transaction Documents; or

(i) Corporate Existence; Major Transaction. The Company has effected a Major
Transaction without paying the Major Transaction Redemption Price to the Holder
pursuant to Section 4(c) or, if the Holder did not elect a Redemption Upon Major
Transaction (if applicable), the Company has failed to meet the Assumption
Requirements of Section 4(b) prior to effecting a Change of Entity Transaction;
or



(j) Breach of Securities Issuance Restrictions, Limited Issuances, Rights of
Participation or Securities Exchange Rights. A breach of any of Section 4(e)(i -
v) of the Securities Purchase Agreement occurs; or



(k) Impermissible Liens. The Company creates or suffers to exist any Lien upon
any of its properties, except for Permitted Liens; or



(l) Failure to Comply With Dispute Resolution Procedures. The Company has failed
to comply in good faith with the Dispute Resolution Procedures (as defined
herein) or has failed to adjust the Conversion Price as required hereunder
following a Dilutive Issuance, a Milestone Event, or otherwise (after any
applicable Dispute Resolution Procedure required herein), and such failure
continues for an additional ten (10) days after the Holder provides written
notice (a "Dispute Resolution Procedure Demand") to the Company that such
performance by the Company is required.



Section 11. Mandatory Redemption; Posting of Bond.



(a) Mandatory Redemption. If any Events of Default shall occur then, upon the
occurrence and during the continuation of any Event of Default, at the option of
the Holder, such option exercisable through the delivery of written notice to
the Company by such Holders (the "Default Notice"), the Debenture shall become
immediately due and payable and the Company shall pay to the Holder (a
"Mandatory Redemption"), in full satisfaction of its obligations hereunder, an
amount (such amount referred to herein as the "Default Amount" or the "Mandatory
Redemption Amount") equal the greater of (i) and (ii) immediately below:



(i) the Mandatory Redemption Premium, multiplied by the sum (such sum of (x),
plus (y), plus (z) immediately below shall be referred to herein as the "Default
Conversion Sum") of



(x) the aggregate outstanding principal amount of this Debenture, PLUS



(y) all accrued and unpaid Interest thereon for the period beginning on the
Original Issue Date and ending on the date of payment of the Default Amount (the
"Default Payment Date"), PLUS



(z) all accrued and unpaid Required Cash Payments, if any,



and



(ii) the Conversion Value of the Default Conversion Sum to be prepaid, where
"Conversion Value" means



(x) the Default Conversion Sum divided by the Conversion Price in effect on the
date that the Company pays the Default Amount;



MULTIPLIED BY



(y) the greater of (i) the Market Price (as defined herein) for the Common Stock
on the Default Notice Date or (ii) the Market Price on the date that the Company
pays the Default Amount.



Five (5) Business Days after the Company's receipt of the Holder's Default
Notice (the "Default Amount Due Date"), the Default Amount, together with all
other amounts payable hereunder, shall immediately become due and payable, all
without demand, presentment or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.



If the Company fails to pay the Default Amount by the Default Amount Due Date,
(i) the Conversion Price shall be permanently decreased (but not
increased)(each, a "Default Adjustment") on the first Trading Day of each
calendar month thereafter (each a "Default Adjustment Date") until the Default
Amount is paid in full, to a price equal to the lesser of (i) the Conversion
Price then in effect, or (ii) the lowest Market Price that has occurred on any
Default Adjustment Date since the date that the Event of Default began and (ii)
at any time thereafter, the Holder shall have the right at any time, and from
time to time, so long as the Company remains in default (and so long and to the
extent that there are sufficient authorized shares), to require the Company,
upon written notice ("Default Conversion Notice") (which may be given one or
more times, from time to time anytime after the Default Amount Due Date), to
immediately issue, in lieu of all or any specified portion (the "Specified
Portion") of the unpaid portion (the "Unpaid Portion") of the Default Amount, a
number of shares (the "Default Shares") of Common Stock, subject to the
Beneficial Ownership Limitation then in effect, equal to the Specified Portion
of the Default Amount divided by the Conversion Price in effect on the date such
shares are issued to the Holder, PROVIDED THAT, the Holder may require that such
payment of shares be made in one or more installments at such time and in such
amounts as Holder chooses. The Default shares are due within five (5) Business
Days of the date that the Holder delivers a Default Conversion Notice to the
Company (the "Default Share Delivery Deadline").



To the extent redemptions required by this Section 11 are deemed or determined
by a court of competent jurisdiction to be prepayments of the Debenture by the
Company, such redemptions shall be deemed to be voluntary prepayments. If the
Company is unable to redeem all of the Debenture submitted for redemption, the
Company shall redeem a pro rata amount from each Holder based on the principal
amount of the Debenture submitted for redemption by such Holder relative to the
total principal amount of Debentures submitted for redemption by all Holders.
The parties hereto agree that in the event of the Company's redemption of any
portion of the Note under this Section 11, the Holder's damages would be
uncertain and difficult to estimate because of the parties' inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any Mandatory
Redemption Amount due under this Section 11 is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holder's actual loss of its
investment opportunity and not as a penalty.



The Holder shall not be entitled to receive Default Shares on a given date if
and to the extent that such issuance would cause the Beneficial Ownership
Limitation then in effect to be exceeded. If and to the extent that the issuance
of Default Shares with respect to a given Specified Portion would result in the
a violation of the Beneficial Ownership Limitation, then that particular
Specified Portion shall be automatically reduced to a value that would cause the
number of Default Shares to be issued to equal the Maximum Percentage, and the
amount of such reduction shall be added back to the Unpaid Portion of the
Default Amount.



Upon the payment in full of the Mandatory Redemption Amount, the Holder shall
promptly surrender this Debenture to or as directed by the Company (or, if
applicable, shall submit a signed notice that such Debenture has been lost,
stolen or destroyed). In connection with such acceleration described herein, the
Holder need not provide, and the Company hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the
Debenture until such time, if any, as the Holder receives full payment pursuant
to this Section 11. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.

(b) Posting of Bond. In the event that any Event of Default occurs hereunder or
any Event of Default occurs under any of the Transaction Documents (as defined
in the Securities Purchase Agreement), then the Company may not raise as a legal
defense (in any Lawsuit, as defined below, or otherwise) or justification to
such Event of Default any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, unless the
Company has posted a surety bond (a "Surety Bond") for the benefit of such
Holder in an amount equal to the aggregate Surety Bond Value (as defined below)
of all of the Holder's Debenture and Warrants (the "Bond Amount"), which Surety
Bond shall remain in effect until the completion of litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent Holder
obtains judgment.



For purposes hereof, a "Lawsuit" shall mean any lawsuit, arbitration or other
dispute resolution filed by either party herein pertaining to any of the
Transaction Documents (as defined in the Securities Purchase Agreement).



"Debenture Market Value"

shall mean the outstanding principal amount of this Debenture, plus any accrued
and unpaid Interest, and other Required Cash Payments, divided by the lowest
Conversion Price in effect at any time during the period between the applicable
Event of Default and the filing of the Surety Bond required by this subsection
(the "Surety Bond Pricing Period"), all multiplied by the highest Closing Price
during the Surety Bond Pricing Period.





"Surety Bond Value,"

for each Debenture, shall mean 130% of the highest Debenture Market Value (as
defined above) of each of the Holder's Debenture and for each Warrant, shall
mean 130% of the highest Black Scholes value (as defined in Section 10(b) of the
Warrants) of each of the Holder's Warrants (where, in each case, such highest
market value represents the highest value determined during the period from the
date of the subject Event of Default through the Trading Day preceding the date
that such Surety Bond goes into effect).





(c) Injunction and Posting of Bond. In the event that the Event of Default
referred to in subsection 11(b) above pertains to the Company's failure to
deliver unlegended shares of Common Stock to the Holder pursuant to a Debenture
Conversion, Warrant Exercise, legend removal request, or otherwise, the Company
may not refuse such unlegended share delivery based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, unless an injunction from a court, on prior notice to
Holder, restraining and or enjoining Conversion of all or part of said Debenture
shall have been sought and obtained by the Company and the Company has posted a
Surety Bond for the benefit of such Holder in the amount of the Bond Amount (as
described above), which bond shall remain in effect until the completion of
litigation of the dispute and the proceeds of which shall be payable to such
Holder to the extent Holder obtains judgment.



(d) Redemption by Other Holders. Upon the Company's receipt of notice from any
of the holders of the Other Debentures for redemption or repayment as a result
of an event or occurrence of an Event of Default or a Major Transaction (each,
an "Other Redemption Notice"), the Company shall immediately, but no later than
one (1) Business Day of its receipt thereof, forward to the Holder by facsimile
a copy of such notice. If the Company receives a Redemption Notice and one or
more Other Redemption Notices, during the seven (7) Business Day period
beginning on and including the date which is three (3) Business Days prior to
the Company's receipt of the Holder's Redemption Notice and ending on and
including the date which is three (3) Business Days after the Company's receipt
of the Holder's Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Debentures (including the Holder) based on the principal amount of the
Debentures submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.



Section 12. Holder's Redemptions.





(a) Mechanics of Holder's Redemptions. In the event that the Holder has sent a
Major Transaction Redemption Notice to the Company pursuant to Section 4(d) or a
Default Notice pursuant to Section 11(a), respectively (each, a "Redemption
Notice"), the Holder shall promptly submit this Debenture to the Company. In the
event of a redemption of less than all of the outstanding principal amount of
this Debenture, the Company shall promptly cause to be issued and delivered to
the Holder a new Debenture representing the outstanding principal amount which
has not been redeemed.



(b) Warrants Detachable.

Neither a Forced Conversion, an MFN Exchange (as defined in the Securities
Purchase Agreement) nor any Redemption of the Debenture shall have any effect on
the Holder's Warrants. The Warrants constitute a separate, detachable security
from the Debentures. Notwithstanding any MFN Exchange, Forced Conversion or
Redemption of the Debenture, the Holder shall retain all of the outstanding
Warrants which it received upon Closing, or otherwise, that have not been
exercised by the Holder or redeemed in accordance with their terms.





Section 13.

Dispute Resolution. In the case of a dispute as to the determination of the
Conversion Price or the arithmetic calculation of the number of Conversion
Shares issuable upon any conversion of this Debenture, the Company shall
promptly issue to the Holder the number of Conversion Shares that are not
disputed and resolve such dispute in accordance with this section. In the case
of a dispute as to the determination of the Closing Price, Closing Bid Price or
the Volume Weighted Average Price or the arithmetic calculation of the
Conversion Price, Conversion Price Adjustment, the amount of any Required Cash
Payment amount, Interest or dividend calculation, or any redemption price,
redemption amount, Default Amount or similar calculation, or the determination
of whether or not a Dilutive Issuance, a Milestone Failure, any other event
which would lead to an adjustment or the Conversion Price, or any issuance of
Variable Equity Securities (as defined in the Securities Purchase Agreement) has
occurred, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt, or deemed
receipt, of the Conversion Notice, any redemption notice, Default Notice or
other event giving rise to such dispute, as the case may be, to the Holder. If
the Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days submit via facsimile (a) the disputed determination
of the Closing Price, Closing Bid Price or the Volume Weighted Average Price to
an independent, reputable investment bank selected by the Company and approved
by the Holder, which approval shall not be unreasonably withheld, (b) the
disputed arithmetic calculation of the Conversion Price, Conversion Price
Adjustment or any redemption price, redemption amount or Default Amount to the
Company's independent, outside accountant or (c) the disputed facts regarding
the occurrence of a Dilutive Issuance, Milestone Failure or issuance of Variable
Equity Securities (or any other matter mentioned above which is not specifically
required to be submitted to the investment bank or the accountant) to an expert
attorney from a nationally recognized outside law firm (having at least 100
attorneys and having with no prior relationship with the Company) selected by
the Company and approved by the Lead Investor as defined in the Securities
Purchase Agreement). The Company, at the Company's expense, shall cause the
investment bank, the accountant, the law firm, or other expert, as the case may
be, to perform the determinations or calculations and notify the Company and the
Holder of the results no later than five (5) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error (collectively, the "Dispute
Resolution Procedures").



Section 14. Miscellaneous.



(a) Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.



(b) Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by courier or sent by United
States mail and shall be deemed to have been given upon receipt if personally
served (which shall include telephone line facsimile transmission) or sent by
courier or five (5) days after being deposited in the United States mail,
certified, with postage pre-paid and properly addressed, if sent by mail. For
the purposes hereof, the address of the Holder shall be as shown on the records
of the Company; and the address of the Company shall be Universal Energy Corp.,
30 Skyline Drive, Lake Mary, FL 32746; Phone: 800-975-2076; Fax: 800-805-4561.
Both the Holder and the Company may change the address for service by service of
written notice to the other as herein provided. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this
Debenture, including in reasonable detail a description of such action and the
reason therefore.  Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty  (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Major Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.



(c) Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Debenture or otherwise pursuant to the Transaction
Documents, such payment shall be made in lawful money of the United States of
America by a check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement); provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder's wire
transfer instructions.  Whenever any amount expressed to be due by the terms of
this Debenture is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any Interest Payment Date which is not the date on which this Debenture
is paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of Interest due on such date.  



(d) Amendments. Except as otherwise expressly provided herein, the Debentures,
the Other Debentures, and any provision hereof or thereof may only be amended by
an instrument in writing signed by the Company and the Required Holders.



(e) Assignability. This Debenture shall be binding upon the Company and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns.



(f) Payment of Collection, Enforcement and Other Costs.  If (i) this Debenture
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Debenture or to enforce the provisions
of this Debenture or (ii) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors'
rights and involving a claim under this Debenture, then the Company shall pay
the costs incurred by the Holder for such collection, enforcement or action or
in connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys' fees and disbursements.



(g) Governing Law; Equitable Relief. All questions concerning the construction,
validity, enforcement and interpretation of this Debenture or the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The parties hereby waive all rights to a trial by jury.
If either party shall commence an action or proceeding to enforce any provisions
of the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys'
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.



(h) Certain Amounts. Whenever pursuant to this Debenture the Company is required
to pay an amount in excess of the principal amount of the outstanding Debenture
(or the portion thereof required to be paid at that time) plus accrued and
unpaid Interest (including but not limited to any Required Cash Payments), the
Company and the Holder agree that the actual damages to the Holder from the
receipt of cash payment on this Debenture may be difficult to determine and the
amount to be so paid by the Company represents stipulated damages and not a
penalty and is intended to compensate the Holder in part for loss of the
opportunity to convert this Debenture and to earn a return from the sale of
shares of Common Stock acquired upon Conversion of this Debenture at a price in
excess of the price paid for such Shares pursuant to this Debenture. The Company
and the Holder hereby agree that such amount of stipulated damages is not
plainly disproportionate to the possible loss to the Holder from the receipt of
a cash payment without the opportunity to convert this Debenture into shares of
Common Stock.



(i) Rule 144 Hold Period. For purposes of Rule 144, it is intended, understood
and acknowledged that the Common Stock issuable upon Conversion of this
Debenture shall be deemed to have been acquired at the time the Debenture was
issued. Moreover, it is intended, understood and acknowledged that the holding
period for the Common Stock issuable upon Conversion of this Debenture shall be
deemed to have commenced on the date this Debenture was issued.



(j) Purchase Agreement. By its acceptance of the Debenture, the Holder agrees to
be bound by the applicable terms of the Securities Purchase Agreement.



(k) Notice of Corporate Events. Except as otherwise provided in this Debenture,
the Holder of this Debenture shall have no rights as a Holder of Common Stock
unless and only to the extent that it converts this Debenture into Common Stock.
The Company shall provide the Holder with prior notification of any meeting of
the Company's shareholders (and copies of proxy materials and other information
sent to shareholders). In the event the Company takes a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Company or any proposed liquidation, dissolution or winding up of the
Company, the Company shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Company shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section
17(l).



(l) Remedies. The remedies provided in this Debenture shall be cumulative and in
addition to all other remedies available under this Debenture and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder right to pursue actual damages for any failure by the
Company to comply with the terms of this Debenture or the Transaction Documents.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder, by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Debenture will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Debenture or the other Transaction Documents,
that the Holder shall be entitled, in addition to all other available remedies
at law or in equity, to an injunction or injunctions restraining, preventing or
curing any breach of the Debenture and the other Transaction Documents and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.



(m) Construction; Headings.  This Debenture shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof.  The headings of this Debenture are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Debenture.



IN WITNESS WHEREOF, Company has caused the Debenture to be signed in its name by
its duly authorized officer this _____ day of November, 2007.



COMPANY:

UNIVERSAL ENERGY CORP.



By:__________________________________

Print Name: __Dyron M. Watford__________

Title: ____CFO_________________________



EXHIBIT A



NOTICE OF CONVERSION



(To be Executed by the Registered Holder in order to Convert the Debenture)



The undersigned hereby irrevocably elects to convert $__________ in principal
amount of the Debenture (defined herein) into shares of Common Stock, par value
$0.0001 per share ("Common Stock"), of UNIVERSAL ENERGY CORP. (the "Company"),
plus:

- $_________ in accrued and unpaid Interest Payments, plus

- $_________ in other Required Cash Payments (specify): _____________

______________________________________________________.



all according to the conditions of the convertible Debenture of the Company
dated as of November _____, 2007 (the "Debenture"), as of the date written
below. If securities are to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates. No fee will be charged to
the Holder for any Conversion, except for transfer taxes, if any. By submitting
this Notice of Conversion, the Holder certifies that the issuance of the number
of shares of Common Stock requested hereby will not result in a violation of the
Beneficial Ownership Limitation.



The Company shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system ("DWAC Transfer").



Name of DTC Prime Broker:______________________________

Account Number:________________________________________



In lieu of receiving shares of Common Stock issuable pursuant to this

Notice of Conversion by way of a DWAC Transfer, the undersigned hereby

requests that the Company issue a certificate or certificates for the

number of shares of Common Stock set forth above (which numbers are

based on the Holder's calculation attached hereto) in the name(s)

specified immediately below or, if additional space is necessary, on an

attachment hereto:



Name: _________________________________________________



Address: _______________________________________________



The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon Conversion of the
Debenture shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the "ACT"), or pursuant to an exemption from
registration under the Act.



(i) Date of Conversion:_______________________________

Applicable Conversion Price:________________________

Number of Shares of Common ______________________

Stock to be Issued Pursuant to (i): ____________________

Conversion of the Debenture:_______________________



(ii) Conversion of accrued and unpaid Interest Payments, in accrued and unpaid
Required Cash Payments:
______________________________________________________________.



Signature: ______________________________________________________

Name: _________________________________________________________

Address: _______________________________________________________



Upon Conversion of the Debenture in accordance with the terms thereof, the
Holder shall not be required to physically surrender the Debenture (or evidence
of loss, theft or destruction thereof) to the Company unless all of the
Debenture is converted, in which case such Holder shall deliver the Debenture
being converted to the Company promptly following the Conversion Date at issue.
The Company shall issue and deliver shares of Common Stock to an overnight
courier not later than the third Business Days following receipt of the Notice
of Conversion with respect to the Debenture(s) to be converted, and shall make
payments pursuant to the Debenture for the number of Business Days such issuance
and delivery is late.



 

SCHEDULE 6(c)

MILESTONES



 

 

Milestone Date

Milestone Goals

 

 

 

March 31, 2008

$1,750,000 in revenues, from any combination of the oil and gas prospects listed
in the Company's Form 10-Q for the period ending June 30, 2007 and from Lone
Oak, for the two fiscal quarter period ending on March 31, 2008.

 